Third District Court of Appeal
                               State of Florida

                          Opinion filed January 4, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                    Nos. 3D15-737; 3D15-382; 3D14-2506
                    Lower Tribunal Nos. 07-9620; 07-43714
                             ________________


            Maricela Fonseca and Richard Fonseca, et al.,
                                   Appellants,

                                        vs.

              Taverna Imports, Inc., and Mario Taverna,
                                    Appellees.



      Appeals from the Circuit Court for Miami-Dade County, Sarah I. Zabel and
Rosa I. Rodriguez, Judges.

       Arnaldo Velez; Gutiérrez Bergman Boulris and Jennifer A. Kerr; Hicks,
Porter, Ebenfield & Stein and Dinah Stein, for appellants Maricela Fonseca and
Richard Fonseca; Jule Laudisio and Hans Eichmann, in proper persons.

      Rosenthal Rosenthal Rasco, Eduardo I. Rasco and Steve M. Bimston, for
appellees.


Before WELLS, LAGOA, and EMAS, JJ.

      EMAS, J.
        INTRODUCTION

        In this consolidated proceeding, each party appeals from various judgments

arising out of two lower court actions:

     (1) Taverna Imports, Inc. and Mario Taverna v. Maricela Fonseca, Richard
         Fonseca, Jule Laudisio and Hans Eichmann (Lower Tribunal No. 07-
         9620) (“Case One”)

        In Case One, the trial resulted in a jury verdict totaling $1,896,234 in favor

of plaintiffs Mario Taverna and Taverna Imports, Inc. The Defendants in Case

One—Maricela Fonseca, Richard Fonseca, Jule Laudisio and Hans Eichmann

(collectively, “the Defendants”)—appeal from several judgments1 arising out of

that case, and assert three points on appeal, which are discussed in detail below.

For the reasons that follow, we affirm the judgments in Case One with one

exception, relating to an aspect of the damages awarded to Mario Taverna and

against Maricela Fonseca and Richard Fonseca.

     (2) Richard Fonseca v. Taverna Imports (Lower Tribunal No. 07-43714)
         (“Case Two”)

     In Case Two, Taverna Imports appeals from a series of post-judgment orders2 in

which the trial court awarded Richard Fonseca the right to execute on unissued

stock of Taverna Imports. For the reasons that follow, we reverse the trial court’s

order authorizing Fonseca to execute and levy on the corporate stock, as the trial


1   These judgments are appealed under case numbers 3D15-737 and 3D15-382.
2   These orders are appealed under case number 3D14-2506.

                                           2
court, under the unique circumstances of this case, should have applied Richard

Fonseca’s judgment in Case Two (in the amount of $110,309.36) as an offset

against the judgment in favor of Taverna Imports in Case One (in the amount of

$1,063,234).

BACKGROUND

      Taverna Imports was a closely held wine distribution corporation. Upon its

formation in 2002, the Board of Directors was comprised of Mario Taverna,

Maricela Fonseca and Hans Eichmann.3 By a vote of the Board of Directors,

Mario Taverna was elected president, Jule Laudisio was elected vice-president, and

Maricela Fonseca was elected secretary/treasurer. Maricela and Richard Fonseca

contributed the capital to Taverna Imports, and Mario Taverna, together with Hans

Eichmann, oversaw sales and controlled daily operations.

      At the time of Taverna Imports’ formation, the corporation authorized 5000

shares, but issued a total of 4500 shares, in equal amounts of 1500 shares each to

Mario Taverna, Maricela Fonseca, and Jule Laudisio. In June 2005, Taverna

Imports repurchased 1000 of Jule Laudisio’s 1500 shares, and entered into a two-

year stock-option agreement which would allow Taverna Imports to purchase

Laudisio’s remaining shares.    As of June 2005, Mario Taverna and Maricela

3Annual   reports from 2004 and 2005 reflect only Mario Taverna and Maricela
Fonseca (and not Hans Eichmann) as directors. The 2006 annual report reflects
three directors of Taverna Imports: Mario Taverna, Maricela Fonseca, and a third
individual named Janelle Hertz.

                                        3
Fonseca each owned forty-five percent of the shares, and Laudisio owned the

remaining ten percent.

      Taverna Imports was unprofitable for the first few years of its existence. In

mid-2005, Richard Fonseca decided he would no longer contribute capital.

Around the same time, Hans Eichmann quit.          Thereafter, however, Taverna

Imports began to turn a profit through Mario Taverna’s efforts. Nevertheless, after

Richard Fonseca declined to make further capital contributions, Mario Taverna

attempted to find new revenue streams for the company.

      Although most of these attempts proved unsuccessful, in early 2007 Mario

Taverna entered into a wine-clearing arrangement with Metro Wine (“Metro”), an

out-of-state wine distributor and wholesaler who Mario Taverna believed had the

potential to alleviate Taverna Imports’ cash flow concerns.        Mario Taverna

negotiated to permit Metro’s use of a portion of Taverna Imports’ warehouse in

exchange for Metro’s payment of essentially all of Taverna Imports’ overhead

expenses for the duration of its warehouse lease.      Mario Taverna executed a

Memorandum of Understanding (“MOU”) with Metro on behalf of Taverna

Imports, which memorialized the wine-clearing arrangement.           When Mario

Taverna broached the subject of the Metro MOU with Richard Fonseca, Fonseca

deferred consideration of the issue pending a formal shareholders’ meeting to be




                                        4
held in February 2007. Such an event—a “formal” shareholders’ meeting—was

alleged to be an unprecedented event in Taverna Imports’ history.

      Meanwhile, in January 2007, Jule Laudisio agreed to convey her remaining

ten percent stock interest back to Taverna Imports in exchange for $5,000,

pursuant to a written agreement which she executed on January 26, 2007. Jule

Laudisio signed a notarized letter prepared by Mario Taverna which acknowledged

Taverna Imports’ purchase of her ten percent interest. Mario Taverna issued two

checks from Taverna Imports made out and delivered to Jule Laudisio: one for

$2,500 dated January 26, 2007, and a second for $2,500, post-dated to September

30, 2007.    However, three days after executing the agreement and accepting the

checks in exchange for the sale of her stock, Jule Laudisio sent a letter to Mario

Taverna, together with the un-negotiated checks, in an attempt to rescind the

agreement.

      One month later, on February 27, 2007, the “formal” shareholders’ meeting

took place. Because this was a shareholders’ meeting, Mario Taverna expressed

his surprise at the presence of Hans Eichmann (who was never a shareholder) and

Jule Laudisio (from whom Taverna Imports had purchased her remaining shares a

month earlier). Mario Taverna believed that he and Maricela Fonseca were the

only remaining shareholders in Taverna Imports (and the only directors at the

meeting), with each owning an equal number of shares.           Maricela Fonseca



                                        5
announced at this meeting that a shareholder vote would be conducted to elect a

new president, despite the corporate bylaws which mandate that only the Board of

Directors is empowered to elect or remove officers.        Over Mario Taverna’s

objection, Jule Laudisio and Maricela Fonseca elected Maricela Fonseca to replace

Mario Taverna as the new president. The minutes from the February 27 meeting

(prepared by Maricela Fonseca) state that Jule Laudisio was a shareholder of

Taverna Imports. The minutes also state that Taverna Imports’ only directors (and

thus the only individuals authorized under the bylaws to elect officers) were Mario

Taverna and Maricela Fonseca.       Nonetheless, based upon the votes cast by

Maricela Fonseca and Jule Laudisio, Maricela Fonseca purportedly was elected to

replace Mario Taverna as president of Taverna Imports. Thereafter, Maricela and

Richard Fonseca, Jule Laudisio and Hans Eichmann began asserting complete

control over Taverna Imports, to the exclusion of Mario Taverna.

      On March 23, 2007, Maricela Fonseca issued a “Resolution of Board of

Directors of Taverna Imports, Inc.,” which she executed as President, Secretary

and Treasurer of Taverna Imports. The document purported to ratify the February

27 board meeting as a resolution of the Board of Directors. However, the notice

omits reference to any meeting at which the company’s Board considered and

voted on this resolution. Maricela Fonseca subsequently authored minutes of a

shareholder “special meeting,” dated April 1, 2007, which reflects a vote for the



                                        6
purpose of electing a new board. The minutes indicate Maricela Fonseca and Jule

Laudisio voted for themselves, after which Maricela Fonseca was purportedly

elected as president and Jule Laudisio as vice president.

      On April 1, 2007, the same day as the “special meeting” described above,

Mario Taverna went to Taverna Imports’ warehouse, only to discover that the

Defendants had changed the locks and had rejected Metro’s authority to store

inventory there. When Mario Taverna returned to the warehouse the next day, a

security guard hired by the Defendants denied Taverna access to the warehouse.

Mario Taverna was eventually allowed in, and learned Hans Eichmann was

managing the business, and that the Defendants were negotiating to assign the

warehouse lease to Metro. The Fonsecas eventually terminated Mario Taverna.

      In addition to the above-described events, Mario Taverna and Taverna

Imports alleged a series of additional acts of misconduct, all of which culminated

in the improper ouster of Mario Taverna and the wrongful takeover and

mismanagement of Taverna Imports. Included among them were allegations that

Maricela Fonseca, Richard Fonseca, Jule Laudisio and Hans Eichmann, together or

individually:

    Forged Mario Taverna’s signature on an alcoholic beverage report filed

       with the Florida Department of Business and Professional Regulation;




                                          7
 Sold numerous cases of wine at far below cost or for no money at all, and

   thereafter began making payments to, or on behalf of, rival wine

   distributors;

 Made a wine delivery to a restaurant, during which a waiter, Pablo Monfort,

   overheard a conversation between Hans Eichmann and the restaurant

   owner. In that conversation, Hans Eichmann told the owner that if the

   owner paid Hans Eichmann in cash, the owner would receive a discount,

   and Hans Eichmann would bill future wine deliveries to the restaurant and

   invoice them as mineral water;

 After taking over Taverna Imports, the Fonsecas and Jule Laudisio and

   Hans Eichmann reused various invoice numbers for multiple transactions,

   thus impeding the company’s ability to accurately manage and account for

   its inventory;

 Categorized inventory they sold off for low cost or no cost as “spoiled,”

   though it was easy to preserve the wine in a proper storage facility, and

   Hans Eichmann could not explain why other wine distributors would

   purchase spoiled wine for resale to retail customers;

 Created false invoices and mismanaged accounts receivable by either not

   recording collected monies or writing them off; and




                                     8
    Entered and operated side businesses used to export corporate inventory,

        which resulted in a profit for Hans Eichmann.

        Taverna Imports and Mario Taverna asserted that, as a result, Taverna

Imports and Mario Taverna suffered damages, including loss of wages and

commissions, and a default on corporate lines of credit for which Mario Taverna

was a personal guarantor.

THE LITIGATION

        Case One: Taverna Imports, Inc. and Mario Taverna v. Maricela Fonseca,
        Richard Fonseca, Jule Laudisio and Hans Eichmann

        The first round of litigation began in April 2007, when Taverna Imports and

Mario Taverna filed suit against Maricela Fonseca, Richard Fonseca, Jule Laudisio

and Hans Eichmann. In Count I, Taverna sought damages and declaratory relief

alleging that the corporate actions taken by the Defendants subsequent to Jule

Laudisio’s stock sale were invalid. Count II sought injunctive relief to preclude

the Defendants from attempting to manage and control Taverna Imports in a

manner contrary to its governing documents. The Defendants filed a counterclaim

against Taverna Imports, as well as a third-party complaint against Mario Taverna,

individually. Thereafter, Mario Taverna, individually, filed a counterclaim, and he

ultimately went forward on a complaint asserting claims against the Fonsecas for

breach of fiduciary duty and aiding and abetting the alleged breach of fiduciary

duty.

                                         9
      Taverna Imports subsequently filed a motion for partial summary judgment

as to Count I of its complaint, seeking a declaratory judgment as to the validity of

Jule Laudisio’s 2007 stock sale, as well as the invalidity of corporate acts taken by

the Defendants after the stock sale.        The court ultimately granted summary

judgment on these issues by order entered on April 1, 2010, determining that the

January 26, 2007 stock sale of Jule Laudisio’s ten percent interest back to Taverna

Imports was valid; that Jule Laudisio was no longer a shareholder after the date of

that sale; that the shareholders’ meeting of February 27, 2007 and the subsequent

meetings and the votes taken, including those purporting to elect a new president

of Taverna Imports, were invalid; and that Mario Taverna continued to be the

lawful president of Taverna Imports.

      Case One was tried in September 2014. Based on the 2010 partial summary

judgment, the court instructed the jury:

      This court has already determined that: One, the January 26, 2007
      stock sale of Jule Laudisio’s 10 percent back to Taverna Imports was
      valid. Two, the shareholder’s meeting on February 27, 2007 and the
      subsequent shareholders’ and directors’ meeting purporting to elect a
      new president of Taverna Imports, Inc. were invalid. Accordingly,
      Mario Taverna continued to be president of Taverna Imports, Inc. in
      2007.

      At trial, Mario Taverna presented the testimony of Pablo Monfort, whom the

Defendants characterize as a “surprise” witness. Monfort was working as a waiter

at a restaurant when he overheard a conversation between Eichmann and the



                                           10
restaurant owner regarding paying invoices in cash and invoicing future sales

under Eichmann’s own company. The following day, Monfort sent a letter to

Mario Taverna, detailing the conversation he overheard. Monfort was not included

by name on the pretrial witness list,4 nor had he been deposed before trial.

However, the letter Monfort sent to Mario Taverna was listed on an exhibit list,

had been produced in discovery, and its contents had been discussed during

discovery depositions, including the deposition of Hans Eichmann.

      The Defendants objected to the admission of the letter (based on hearsay)

and further objected to Monfort testifying at trial (based upon procedural prejudice

from Taverna’s failure to list Monfort as a witness). The court instructed the

Defendants to depose Monfort during a recess in the trial, which they did. The trial

court eventually permitted Monfort to testify, and his testimony was limited to the

conversation he overheard, as described in the letter he had sent to Mario Taverna.

The trial court also admitted the Monfort letter.

      At the close of the evidence, the jury returned a verdict in favor of Mario

Taverna and Taverna Imports and against the Defendants on all claims, finding

Maricela Fonseca and Hans Eichmann “wrongfully [took] corporate authority of

Taverna Imports, Inc., which caused damages to Taverna Imports, Inc.,” and that

Richard Fonseca and Jule Laudisio aided and abetted in the wrongful taking of

4Taverna had listed an unidentified “records custodian” for the letter written by
Monfort.

                                         11
corporate authority. The jury also found Maricela Fonseca breached the fiduciary

duty she owed to Mario Taverna, thereby causing him damages, and that Richard

Fonseca aided and abetted in that breach.

      On September 14, 2014, the jury awarded $1,063,234 to Taverna Imports,

and $833,000 to Mario Taverna, individually.         The Defendants claim Mario

Taverna only sought $29,602.32 for his liability for corporate debt, yet the jury

awarded him $285,000 on that claim, as well as $548,000 for “[l]ost wages and

commissions.”

      The Defendants timely filed post-trial motions, seeking directed verdicts

and, in the alternative, a new trial, new trial on damages, or remittitur. Following a

hearing, the trial court denied all post-trial motions.     The trial court entered

separate judgments in favor of Taverna Imports and Mario Taverna, and against all

Defendants, jointly and severally, in Case One.

      In connection with Case One, the Defendants assert the following points on

appeal: (1) the trial court’s order granting partial summary judgment, based upon

its determination that Taverna Imports validly repurchased Jule Laudisio’s ten

percent stock interest in Taverna Imports and that Mario Taverna was not validly

removed as president in February of 2007; (2) the jury’s verdict in favor of

Taverna Imports and Mario Taverna, and the subsequent final judgments, awarded

damages based on legally invalid claims and include damages that were unpled,



                                         12
speculative and legally excessive; and (3) the trial court erroneously permitted

Mario Taverna and Taverna Imports to present the testimony of Pablo Monfort, an

unlisted witness, and to introduce his letter, which contained rank hearsay.

         Case Two: Richard Fonseca v. Taverna Imports

         In addition to the foregoing, there is a competing judgment in a second

lower court case, arising out of the same core events leading to the litigation in

Case One.

         In Case Two, Bank of America filed suit against Taverna Imports in 2007

when it defaulted on its credit line. In 2008, Bank of America obtained a default

judgment for $110,309.36, around the same time that Maricela Fonseca was

alleged to have wrongfully taken control of Taverna Imports. For more than six

years, Bank of America took no action to collect upon that judgment.

         On June 16, 2014, Richard Fonseca purchased the Bank of America

judgment.5 Richard Fonseca subsequently filed a motion to be substituted as the

party plaintiff in Case Two, which was granted. He then sought to execute on

shares of stock that Taverna Imports had purchased from Jule Laudisio in June

2005.6

5 By this time, in Case One, the trial court had already granted partial summary
judgment in favor of Mario Taverna and Taverna Imports, and a September 2014
trial date was looming to resolve the remaining aspects of Case One. As discussed,
that trial concluded on September 12, 2014, with a jury verdict in favor of Mario
Taverna and Taverna Imports.
6 Richard Fonseca’s motion sought to levy and execute only upon the 1000 shares



                                         13
      On September 16, 2014, the lower court granted Richard Fonseca’s motion

to execute and levy on the stock shares7 and entered a more specific order the

following day. Taverna Imports appealed both orders.

      Between the August hearing date on Richard Fonseca’s motion and the

September order granting Richard Fonseca’s motion to execute and levy on the

stock shares in Case Two, Case One was tried with a resulting verdict in favor of

Taverna Imports and Mario Taverna, as previously discussed.            Thus, the

outstanding judgments from the two cases which form the bases for these appeals,

are as follows:

    Case One:

         o $1,063,234 in favor of Taverna Imports against Richard Fonseca,
             Maricela Fonseca, Jule Laudisio and Hans Eichmann, jointly and
             severally; and
         o $833,000 in favor of Mario Taverna, individually, against Richard
             Fonseca, Maricela Fonseca, Jule Laudisio and Hans Eichmann, jointly
             and severally
    Case Two:


repurchased by Taverna Imports from Jule Laudisio in 2005, and did not seek to
levy on the remaining 500 shares, given Fonseca’s position throughout the
litigation (and here on appeal) that Jule Laudisio never validly sold, and Taverna
Imports never validly purchased, Jule Laudisio’s remaining 500 shares.
7 Only four days earlier, on September 12, 2014, the trial in Case One concluded

with a jury verdict against Richard Fonseca and in favor of Taverna Imports (for
$1,063,234) and Mario Taverna (for $833,000). Case One and Case Two
proceeded in two different divisions, before two different judges.

                                       14
         o   $110,309.36 in favor of Richard Fonseca against Taverna Imports;
             and
         o $180,907.92 in favor of Richard Fonseca against Mario Taverna.8

      On September 23, 2014, eleven days after the Case One verdict in favor of

Taverna Imports and Mario Taverna, Taverna Imports filed its “Motion for Relief

from Judgment and Motion for Relief from an Order and a Motion to Stay

Execution of Judgments Based Upon New Evidence and Equity,” in which it

moved for relief from the judgments obtained by Richard Fonseca in Case Two,

and from the September 16, 2014 order granting Richard Fonseca’s motion to

subject stock to execution and levy. Taverna Imports based its motion on Florida

Rule of Civil Procedure 1.540(b), alleging that new evidence—specifically, the

intervening verdict and judgment entered in Case One—should relieve it from the

judgments in Case Two.     Taverna Imports also sought a stay of execution of all

the judgments against Taverna Imports until a transfer judge could rule on a

pending motion to transfer Case Two to the division where Case One was pending


8  In addition to purchasing the Bank of America judgment against Taverna
Imports, Richard Fonseca also purchased Bank of America’s judgment against
Mario Taverna, in the amount of $180,907.92. However, the issue raised in the
appeal of Case Two concerns only whether Richard Fonseca should be permitted
to collect on the judgment against Taverna Imports by levying upon its stock. Our
decision in Case Two is therefore limited to the competing judgments between
Richard Fonseca and Taverna Imports. And while Mario Taverna has filed, in the
trial court, a motion seeking similar offset treatment of his competing judgments
for and against Richard Fonseca, such requested relief is beyond the scope of this
appeal.

                                       15
and until that court could rule on a motion to offset the judgments pending in Case

One. These motions were denied. Taverna Imports contends on appeal that the

trial court erred in permitting Richard Fonseca to subject the repurchased stock to

execution and levy, and contends that the trial court should have granted the

motion for relief from judgment and offset the competing judgments between

Fonseca and Taverna Imports.9

ANALYSIS

      Case One: Partial Summary Judgment

      The Defendants first contend that the lower court erred in granting summary

judgment as to Count I of Taverna Imports’ complaint for declaratory relief. We

review this issue de novo. Volusia County v. Aberdeen at Ormond Beach, L.P.,

760 So. 2d 126 (Fla. 2000).

      The issue is whether the corporate actions taken by the Defendants at the

shareholders’ meeting of February 27, 2007 and thereafter (which actions included

removing Mario Taverna as president) were valid or invalid. The answer to this

question turns upon whether Taverna Imports validly repurchased Jule Laudisio’s

remaining 500 shares on January 26, 2007.




9Taverna Imports also appealed the trial court’s order denying stay of execution.
However, the appeal of that order was mooted by this court’s subsequent order
granting a stay during the pendency of these consolidated appeals.

                                        16
         The Defendants first contend that there was no sale and no valid agreement

because Mario Taverna never executed it. The agreement was contained in a

January 26, 2007 letter written by Mario Taverna to Jule Laudisio, by which

Laudisio would sell her shares back to Taverna Imports for $5,000.

         The letter agreement provided:

         Dear Jule,

         Taverna Imports is purchasing your 10% option10 that you are holding
         for purchase of Taverna Imports, Inc shares for $5000.00 on this day,
         Friday, January 26, 2007.

         Although Mario Taverna did not sign the letter, Jule Laudisio did sign and

notarize the agreement. Following Jule Laudisio’s execution of the agreement,

Mario Taverna, on behalf of Taverna Imports, tendered two checks to Jule

Laudisio in consideration for her shares. Jule Laudisio testified in her deposition

that she had agreed to the stock transaction and had accepted both checks as full

consideration.

         It is well established that mutuality of assent can be shown by conduct rather

than signature. Integrated Health Servs. of Green Briar, Inc. v. Lopez-Silvero, 827

So. 2d 338, 339 (Fla. 3d DCA 2002). In Lopez-Silvero, this Court held

         A contract is binding, despite the fact that one party did not sign the
         contract, where both parties have performed under the contract. See

10Thisis a reference to the two-year stock option agreed upon by Laudisio and
Taverna Imports in June of 2005 when Taverna Imports had repurchased 1000 of
Laudisio’s 1500 shares.

                                           17
      Gateway Cable T.V., Inc. v. Vikoa Construction Corp., 253 So.2d 461
      (Fla. 1st DCA 1971). As noted in Gateway Cable T.V., Inc. v. Vikoa
      Construction Corp., 253 So.2d at 463, “A contract may be binding on
      a party despite the absence of a party's signature. The object of a
      signature is to show mutuality or assent, but these facts may be shown
      in other ways, for example, by the acts or conduct of the parties.” See
      also Sosa v. Shearform Mfg., 784 So.2d 609 (Fla. 5th DCA 2001)
      (parties may be bound to the provisions of an unsigned contract if they
      acted as though the provisions of the contract were in force.)

Id.

      The Defendants also contend that one of the checks was post-dated, thereby

altering the terms of the agreement. However, Jule Laudisio never objected to, nor

voiced any concerns about, the post-dated check. A party’s failure to object to the

manner of acceptance as being inconsistent with the terms of the agreement,

operates as a waiver. Caldwell v. Snyder, 949 So. 2d 1048 (Fla. 3d DCA 2006);

Bush v. Ayer, 728 So. 2d 799, 802 (Fla. 4th DCA 1999).

      Further, the fact that Jule Laudisio sent the un-negotiated checks back to

Mario Taverna did not serve to invalidate the agreement. See Carman v. Gunn,

198 So. 2d 76 (Fla. 2d DCA 1967)(reversing trial court’s denial of specific

performance notwithstanding that seller refused to cash buyer’s monthly checks

tendered pursuant to contract). We find Defendants’ remaining arguments on this

issue unavailing, and hold that the trial court properly concluded that there were no

genuine issues of material fact and that, as a matter of law, Jule Laudisio had

validly sold her shares of Taverna Imports back to Taverna Imports.



                                         18
      We further conclude that the trial court properly determined that Jule

Laudisio was not a director of Taverna Imports, a finding necessary to the trial

court’s ultimate determination that Mario Taverna was not validly removed as

president of Taverna Imports, an act which requires a majority vote of its Board of

Directors.   The only directors of Taverna Imports present and voting at the

shareholders’ meeting on February 27, 2007 were Mario Taverna and Maricela

Fonseca.11    The minutes of the February 27 meeting (prepared by Maricela

Fonseca) do not list Jule Laudisio as a director, instead listing her only as a

shareholder. Jule Laudisio herself testified at her deposition that the only position

she ever held for Taverna Imports was that of vice president. There was no

genuine issue of material fact in this regard. As Taverna Imports’ bylaws mandate

that officers may be elected and removed only by a majority vote of the Board of

Directors, none of the corporate acts undertaken at that meeting can be deemed

valid as none of the acts was supported, as required, by a majority vote of the

Board. Therefore, we affirm the lower court’s entry of partial summary judgment

on the claim for declaratory relief in Case One.

11 Taverna Imports’ 2007 annual report lists Janelle Hertz as a third director. She
was not present at the meeting nor did she cast a vote. The Defendants contend
Hertz was never validly selected as a director. Even if this is true, it is also
irrelevant. Under the bylaws, Maricela Fonseca could not be elected to replace
Mario Taverna as president except by a majority vote of the Board of Directors.
Whether there were two directors or three directors at the time of the vote, two
votes were required to be cast in favor of his removal as president, and only one
valid vote in favor was cast.

                                         19
      Case One: Mario Taverna’s individual claims against Maricela Fonseca
      and Richard Fonseca

      The jury returned a verdict in favor of Mario Taverna (and against Maricela

Fonseca and Richard Fonseca) in a total amount of $833,000. This amount was

comprised of damages for “lost wages and commissions” ($548,000) and “personal

liability for corporate debt” ($285,000). Judgment was entered in the total amount.

The verdict reflects that the jury found Maricela Fonseca breached a fiduciary duty

she owed to Mario Taverna and that Richard Fonseca aided and abetted Maricela

Fonseca’s breach of that fiduciary duty, resulting in the damages set forth above.

      a) Breach of Fiduciary Duty by Maricela Fonseca

      We find that Mario Taverna sufficiently pleaded that Maricela Fonseca

owed a fiduciary duty to Mario Taverna and “deliberately, willfully, intentionally

and maliciously, without justification, privilege or authority, improperly and

wrongfully” breached her fiduciary duty.        See § 607.0830, Fla. Stat. (2007)

(providing that a director shall discharge his or her duties as a director in good

faith, with the care an ordinarily prudent person in a like position would exercise

under similar circumstances, and in a manner he or she reasonably believes to be in

the best interests of the corporation); § 607.0831 (providing, inter alia, that a

director is not personally liable for monetary damages to the corporation or any

other person unless the director breached or failed to perform her duties and the

breach or failure to perform constitutes recklessness or an act or omission which


                                         20
was committed in bad faith or with malicious purpose or in a manner exhibiting

wanton and willful disregard of human rights, safety, or property) (emphasis

added). A review of the record establishes that there was competent substantial

evidence to support the jury’s determination that Maricela Fonseca’s malicious and

willful misconduct constituted a breach of her fiduciary duty, resulting in

individual losses suffered by Mario Taverna, for which Maricela and Richard

Fonseca were liable. See Camper Corral, Inc., v. Perantoni, 801 So. 2d 990 (Fla.

2d DCA 2001).

      b) Aiding and Abetting Breach by Richard Fonseca

      The pleading and the proof at trial also supported the jury’s determination

that Richard Fonseca aided and abetted Maricela Fonseca’s breach of fiduciary

duty. Florida law recognizes a cause of action for aiding and abetting the breach of

a fiduciary duty. See Ft. Myers Dev. Corp. v. J.W. McWilliams Co., 122 So. 264

(Fla. 1929); NHB Advisors, Inc. v. Czyzyk, 95 So. 3d 444 (Fla. 4th DCA 2012);

Nerbonne, N.V. v. Lake Bryan Intern. Props., 689 So. 2d 322 (Fla. 5th DCA 1997);

AmeriFirst Bank v. Bomar, 757 F. Supp. 1365 (S.D. Fla. 1991). A cause of action

for aiding and abetting the breach of a fiduciary duty requires a plaintiff to

establish: 1) a fiduciary duty on the part of a primary wrongdoer; 2) a breach of

that fiduciary duty; 3) knowledge of the breach by the alleged aider and abettor;

and 4) the aider and abettor’s substantial assistance or encouragement of the



                                        21
wrongdoing. Arbitrajes Financieros, S.A. v. Bank of America, N.A., 605 Fed.

Appx. 820, 824 (11th Cir. 2015); Hearn v. McKay, 642 F. Supp. 2d 1330 (S.D. Fla.

2008), aff’d 603 F. 3d 897 (11th Cir. 2010). The jury’s determination that Richard

Fonseca aided and abetted his wife, Maricela Fonseca, in her breach of fiduciary

duty, is supported by competent substantial evidence presented at trial. By aiding

and abetting Maricela Fonseca’s breach, Richard Fonseca was likewise liable for

the resulting damages. Nerbonne, N.V., 689 So. 2d at 325.

      c) Damages Caused by the Breach of Fiduciary Duty

      We reject the Fonsecas’ argument that Mario Taverna’s claim for damages

for lost wages and commissions should have been sought against Taverna Imports

rather than against the Fonsecas. Mario Taverna’s cause of action sounded in tort

and not in contract, and the evidence at trial supported Mario Taverna’s claim that

the willful and malicious misconduct of Marisela Fonseca and of Richard Fonseca

(as aider and abettor), in improperly usurping corporate control and ousting Mario

Taverna, caused these damages. We affirm the jury’s award of $548,000 to Mario

Taverna, as damages suffered by him individually as a result of the breach of

fiduciary duty. Perantoni, 801 So. 2d at 990.

      However, the jury also awarded Mario Taverna, as damages caused by the

breach of fiduciary duty, $285,000 for “personal liability for corporate debt.” We

agree with the Defendants that this amount of damages is not supported by



                                        22
competent substantial evidence. The $285,000 total purportedly represented two

judgments obtained against Mario Taverna, after Taverna Imports defaulted on two

separate lines of credit, for which Mario Taverna signed personal guaranties. One

judgment was in favor of Wachovia Bank ($29,602.32) and the other in favor of

Bank of America ($180,907.92). The evidence at trial established damages only

for the Wachovia judgment, in the amount of $29,602.32. There was no evidence

supporting Mario Taverna’s entitlement to damages for the Bank of America

judgment.    Indeed, Mario Taverna’s own counsel, during closing argument,

requested damages only for the Wachovia judgment, and did not ask the jury to

award damages for the Bank of America judgment. Furthermore, the trial court’s

instruction, given without objection by Mario Taverna, advised the jury that the

only damages it could consider in this regard was “the personal liability for the

corporate debt with Wachovia Bank.” (Emphasis added.) Nevertheless, the jury

awarded damages well in excess of the Wachovia judgment, and those damages

inarguably included the Bank of America judgment. We reverse and remand on

this portion of the judgment for entry of an amended judgment. 12


12 We recognize that the combined amount of the two judgments equals only
$210,510.24, which is substantially less than the total amount of damages awarded
by the jury for personal liability for corporate debt ($285,000). However, the only
competent substantial evidence introduced at trial on this aspect of the damages
supports an award solely for the amount of the Wachovia judgment ($29,602.32).
Therefore, on remand, the trial court shall enter an amended judgment reflecting a
reduction of $255,397.68 in the total judgment ($285,000- $29,602.32).

                                        23
      Case One: Admission of Monfort Letter and Testimony

      The lower court did not abuse its discretion in admitting the testimony of

Pablo Monfort and in admitting the letter he had written and sent to Mario

Taverna. Monfort was an employee of a restaurant that did business with Taverna

Imports. The thrust of Monfort’s testimony was limited to describing a 2007

conversation he overheard between the owner of the restaurant and defendant Hans

Eichmannn. The day after Monfort overheard this conversation, he sent a letter to

Mario Taverna, describing the conversation.13 Although Taverna had not listed

Monfort as a witness, Monfort’s letter was listed as an exhibit and was produced

during discovery. The Monfort letter and its contents were well known to the

Defendants and had been addressed during discovery depositions, including the

deposition of Hans Eichmannn.14

13 Monfort’s testimony regarding the statements he overheard Hans Eichmann
make to the restaurant owner were admissible as statements of a party opponent.
See § 90.803(18) (authorizing admission of a statement “that is offered against a
party and is. . . [t]he party’s own statement in either an individual or a
representative capacity”).
14 Monfort’s letter to Mario Taverna read:



      Dear Mr. Taverna:

             Yesterday, October 18, [2007] while I was working at Vito’s
      Restaurant in Key Biscayne something wrong happened that you
      should know. I believe someone is delivering your wine and taking
      your money. This is what happened, Hans (I do not remember his last
      name, but I meet him in your office at Taverna Imports), he was
      making deliveries when Vito’s was going to pay, he suggested to Vito
      if he pay cash, he will give him a discount, Vito agreed but told him

                                       24
         Sometime after 2007, Monfort left Miami and was in Ecuador, and Taverna

was no longer able to contact him. Believing that Monfort would not be within the

jurisdiction or available for trial, he was not listed as a witness. Shortly before

trial, however, Taverna discovered Monfort had returned to Miami and, during

trial, Taverna indicated he intended to call Monfort as a “records custodian”

seeking admission of this 2007 letter.

         Prior to making a decision regarding admission of Monfort’s testimony, the

trial court instructed the Defendants to depose Monfort, which they did. The trial

court properly followed the guidelines established in Binger v. King Pest Control,

401 So. 2d 1310 (Fla. 1981).15 There was no evidence of bad faith or intentional

         that because he did not have enough cash he could write him a check
         to cash if it was ok with him, Hands [sic] agreed and Vito wrote the
         check #4655 (Citybank) for $189.00 to cash, after this Hans told Vito
         to destroy and throw away the invoice.
                After this, I overhear Hans telling Vito from now on “I will
         invoice your wine as Mineral Water under my own company.”
                Mr. Taverna you have problems and you should look into this
         for your own good. Any question about this feel free to contact me at
         my cellular phone [phone number redacted].

               Sincerely,
               Pablo Monfort
15   In Binger, 401 So. 2d at 1314, the Florida Supreme Court held:

         [A] trial court can properly exclude the testimony of a witness whose
         name has not been disclosed in accordance with a pretrial order. The
         discretion to do so must not be exercised blindly, however, and should
         be guided largely by a determination as to whether use of the
         undisclosed witness will prejudice the objecting party. Prejudice in

                                          25
noncompliance on the part of Taverna. Any procedural prejudice was minimal,

especially in light of the fact that Monfort’s testimony was limited to a single

conversation, the contents of which were detailed in a letter which had been

disclosed to Defendants and utilized by the parties during pretrial discovery.

Further, the Defendants were given an opportunity to depose Monfort before he

testified at trial. We find no abuse of discretion in the trial court’s determinations

or in its decision to permit Monfort to testify. Given that the trial court properly

permitted Monfort to testify to this conversation, we find that any error16 in

admission of the letter itself, over a hearsay objection, was harmless.

      this sense refers to the surprise in fact of the objecting party, and it is
      not dependent on the adverse nature of the testimony. Other factors
      which may enter into the trial court's exercise of discretion are: (i) the
      objecting party's ability to cure the prejudice or, similarly, his
      independent knowledge of the existence of the witness; (ii) the calling
      party's possible intentional, or bad faith, noncompliance with the
      pretrial order; and (iii) the possible disruption of the orderly and
      efficient trial of the case (or other cases). If after considering these
      factors, and any others that are relevant, the trial court concludes that
      use of the undisclosed witness will not substantially endanger the
      fairness of the proceeding, the pretrial order mandating disclosure
      should be modified and the witness should be allowed to testify.
16 We note, however, that the letter appears to be admissible as non-hearsay, to
rebut an implied charge of improper influence, motive, or recent fabrication. See §
90.801(2)(b), Fla. Stat. (2014) (providing that a statement is not hearsay “if the
declarant testifies at trial or hearing and is subject to cross-examination and the
statement is. . . [c]onsistent with the declarant’s testimony and is offered to rebut
an express or implied charge against the declarant of improper influence, motive,
or recent fabrication. . . .”); Fleitas v. State, 3 So. 3d 351 (Fla. 3d DCA 2008). On
cross-examination, Defendants questioned Monfort’s ability to recall the details of
a conversation he ostensibly overheard seven years earlier. Also during cross-

                                          26
        As to the remaining issues raised by the Defendants in Case One, we find

them to be without merit and warrant no further discussion.

        Case Two: Richard Fonseca’s Attempt to Execute and Levy Upon Shares
        Repurchased by Taverna Imports

        The appeal from Case Two is centered upon Richard Fonseca’s motion to

subject certain Taverna Import stock to execution and levy. After buying Bank of

America’s judgment and being substituted as the party plaintiff in the instant case,

Richard Fonseca moved to execute and levy upon the 1000 shares that Taverna

Imports repurchased from Jule Laudisio in 2005.

        Taverna Imports contends that Richard Fonseca should not be permitted to

execute or levy upon these shares for the singular and improper purpose of seizing

majority control of the corporation, thereby giving Richard Fonseca (together with

his wife, Maricela Fonseca) the power to extinguish Taverna Imports’ million-

dollar judgment obtained in Case One against Maricela and Richard Fonseca,

which is the only significant corporate asset.17 We agree, and hold that, in light of

examination, Monfort was asked about his relationship with Mario Taverna, and
Monfort acknowledged that he had recently contacted Mario Taverna, asking for
Taverna’s help in getting Monfort a job at a restaurant in Miami where Taverna’s
brother was employed. On redirect, Taverna sought to introduce the Monfort
letter, which was admitted over a hearsay objection. The letter served to rebut the
implication created during cross-examination, by establishing that Monfort had
made a prior consistent statement “before the existence of a fact said to indicate
bias, interest, corruption or other motive to falsify the prior consistent statement.”
Taylor v. State, 855 So. 2d 1, 23 (Fla. 2003).
17   Taverna Imports also contends that, upon its repurchase of Laudisio’s stock,

                                         27
the circumstances presented in this case, the trial court abused its discretion in

permitting the shares to be levied and executed upon, as executing on this stock

would serve no other purpose than permitting the Fonsecas to seize majority

control of Taverna Imports, as a means of extinguishing their status as judgment

debtors of Taverna Imports.       The trial court, under the circumstances and

conditions presented, should have denied Richard Fonseca’s motion to execute and

levy, and should have instead applied Richard Fonseca’s judgment against Taverna

Imports in Case Two (in the amount of $110,309.36) as an offset to Taverna

Imports’ judgment against Richard Fonseca in Case One ($1,063,234).

      The timeline of events is important to our consideration of this issue:

      2007: Bank of America sues Taverna Imports after Taverna Imports defaults
      on its credit line (Case Two);

      September 2008: Bank of America obtains a final judgment against Taverna
      Imports in Case Two for $110,309.36;

      2008: During the same time, Maricela Fonseca was alleged to have
      wrongfully taken control of Taverna Imports, aided and abetted by her
      husband, Richard Fonseca;



those 1000 shares became “authorized but unissued” corporate stock and, as such,
were not a corporate asset and were not subject to execution and levy. See §
607.0631(1), Fla. Stat. (2007) (providing in pertinent part that “[a] corporation
may acquire its own shares. . . and. . . shares so acquired constitute authorized but
unissued shares of the same class but undesignated as to series”) (emphasis added).
Given our disposition of the issue on alternative grounds, we decline to reach the
issue of whether the shares repurchased by Taverna Imports constitute an asset of
the corporation subject to execution and levy.

                                         28
      September 2008- June 2014: Bank of America takes no record action to
      collect upon the judgment in Case Two;

      June 16, 2014: Richard Fonseca purchases the Bank of America judgment
      entered against Taverna Imports in Case Two;

      June 26, 2014: The trial court grants Richard Fonseca’s motion to be
      substituted as the party plaintiff in Case Two;

      August 8, 2014: Richard Fonseca files a motion in Case Two to authorize
      execution on the stock shares that Taverna Imports had repurchased from
      Jule Laudisio;

      September 8, 2014: Trial begins in Case One (Taverna Imports, et al. v.
      Maricela and Richard Fonseca, et al.);

      September 12, 2014: Jury returns a verdict in Case One in favor of Taverna
      Imports and against Maricela and Richard Fonseca (and others) for
      $1,063,234;

      September 16, 2014: Trial court in Case Two grants Richard Fonseca’s
      motion to execute and levy on the stock shares;

      September 23, 2014: Eleven days after the Case One verdict in favor of
      Taverna Imports and against Maricela and Richard Fonseca, Taverna
      Imports files in Case Two its “Motion for Relief from Judgment and Motion
      for Relief from an Order and a Motion to Stay Execution of Judgments
      Based Upon New Evidence and Equity.” Taverna Imports contended that,
      under the circumstances, it would be inequitable to permit Richard Fonseca
      to collect on this judgment by levying on the shares repurchased from Jule
      Laudisio, and that the court should instead order an offset of the competing
      judgments. Mario Taverna joins in this motion. The trial court subsequently
      denies the motion.18

18 It should be noted that a similar motion for relief from judgment under rule
1.540(b) was filed in Case One. That motion was set for hearing on March 12,
2015, after the appeals from these judgments were already pending in this court.
At the March 12 hearing, the trial court indicated its intent to grant the motion for
relief, which would have offset the competing judgments, but would have
necessarily resulted in a modification of the underlying judgments. The Fonsecas

                                         29
      The corporate viability of Taverna Imports during this time period is also

significant: at the time that Richard Fonseca purchased the Bank of America

judgment, and during the time he sought to levy upon the shares repurchased from

Jule Laudisio, Taverna Imports was no longer an ongoing concern.               It was

generating no revenue, had no inventory, and its only asset of significance was the

$1,063,234 judgment it had secured in Case One against Richard Fonseca,

Maricela Fonseca and others, jointly and severally. Richard Fonseca offered no

legitimate business purpose for seeking to satisfy his $110,309.36 judgment

against Taverna Imports by executing on these shares of Taverna Imports. But if

successful in doing so, Richard Fonseca and his wife, Maricela Fonseca, would

together own a majority of the shares of Taverna Imports, and through their

majority control would have the power to negate their status as judgment debtors

of Taverna Imports by extinguishing the million-dollar judgment which Taverna

Imports had obtained against the Fonsecas.

      In Rowland v. Times Publishing Co., 35 So. 2d 399 (Fla. 1948),

stockholders of a corporation disagreed on whether to convert the building they


filed a petition with this court, (3D15-912) asserting that the trial court was without
jurisdiction to modify judgments which were the subject of a pending appeal. We
granted the petition for writ of prohibition. See Fonseca v. Taverna Imports, Inc.,
193 So. 3d 92 (Fla. 3d DCA 2016).            And while we have, by this opinion,
ultimately determined that the intended action by the trial court would have been
the sound and proper one, even the most well-intended act cannot validly be
effectuated in the absence of jurisdiction.

                                          30
owned into a department store. The corporation’s directors (the minority

shareholders), were in favor of this effort and, to resolve the dispute, they issued

and delivered 325 previously unissued shares of the corporation to a third party

who was favorable to their interests and intentions. The trial court framed the

relevant question as whether the “transfer of so-called unissued stock or trustees’

stock made under such circumstances and conditions” rendered the transaction

invalid or illegal. Id. at 401. It found the actions invalid and cancelled the transfer

of the unissued stock. The Supreme Court affirmed, citing to a decision from the

Wisconsin Supreme Court in Luther v. C.J. Luther Co., 94 N.W. 69 (Wis. 1903),

which involved a similar question:

      The directors as minority stockholders caused to be sold ‘unissued
      stock’ of the corporation for the purpose of placing in friendly hands
      the power to vote the shares favorable to the corporate policy
      advocated by them and thereby render the opposite faction a minority
      group of stockholders in the corporation. The ‘unissued stock’ was
      considered as subject to the control of the directors, like other
      property or assets of the corporation, and to sell at prices most
      favorable to all the stockholders of the corporation, in the honest
      exercise of the discretion and trust vested in them. Their duty with
      reference thereto is fiduciary; they are bound to act in the best of faith
      for all stockholders. To dispose of or manage property of the
      corporation to the end or for the purpose of giving to one part of the
      cestuis que trustent a benefit or advantage over, or at the expense of,
      another part, is a breach of duty, especially when the directors belong
      to the benefited class.

Rowland, 35 So. 2d at 402 (quoting Luther, 94 N.W. at 73). See also Biltmore

Motor Corp. v. Roque, 291 So. 2d 114 (Fla. 3d DCA 1974)(finding that the



                                          31
purpose for recapitalizing a company was to oust the plaintiff as a stockholder, and

holding “no legitimate business purpose for the directors’ action was shown and . .

. their action constitutes an abuse of discretion and a violation of their fiduciary

duty to the plaintiff.”)

       Though the means employed here may differ from those employed in

Rowland (sale of unissued shares) the ends remain the same: such an event or

transaction should not be permitted where its objective or result is the seizing of

corporate control for an improper purpose. As the Rowland court observed: “It

cannot matter how this result is accomplished, nor what the form of the undue

benefits conferred or acquired.” Rowland, 35 So. 2d at 402. The trial court’s order

subjecting the shares to levy and execution would undeniably enable Richard and

Maricela Fonseca to seize majority ownership and control of Taverna Imports. As

such, they would have the power to wipe out Taverna Imports’ million-dollar

judgment against the Fonsecas, the only substantial asset of a now-defunct

corporation. Such an improper and inequitable purpose should not be sanctioned;

this is especially true in the instant case, given the equitable alternative of

offsetting Richard Fonseca’s judgment in Case Two against Taverna Imports’

judgment in Case One.

       We therefore reverse the trial court’s order denying Taverna Imports’

motion for relief from the order authorizing execution and levy, and remand with



                                        32
directions that Richard Fonseca’s judgment in Case Two ($110,309.36) be applied

as an offset against Taverna Imports’ judgment in Case One ($1,063,234).

      Affirmed in part, reversed in part, and remanded with directions.




                                        33